 



Exhibit 10(a)
 

     
(WELLS FARGO LOGO) [f20091f2009100.gif]
  WELLS FARGO BONUS PLAN

 
The Plan is amended effective January 1, 2006 and supersedes the Wells Fargo
Bonus Plan originally effective January 1, 2000, and clarified effective
January 1, 2004. Participants, incentive opportunities and performance
objectives shall be identified annually.

Page 1 of 8 pages



--------------------------------------------------------------------------------



 



PURPOSE OF THE PLAN
The purpose of the Wells Fargo Bonus Plan (the “Plan”) is to motivate a select
group of management, supervisory and individual contributors to achieve superior
results for Wells Fargo & Company and its subsidiaries (“Wells Fargo”). The Plan
is designed to provide Participants with incentive compensation opportunities
that focus on individual accountability for appropriate risk management and full
compliance with applicable laws and regulations, as well as individual and team
contributions through the measurement of meaningful performance goals that are
consistent with Wells Fargo’s corporate and business unit objectives.
This document is comprised of three sections:

  1.   Plan Eligibility     2.   Plan Components     3.   Plan Administration

For questions related to this document, policies or the administration of the
Plan, please contact your local Human Resources representative.
PLAN ELIGIBILITY

A.   Plan Eligibility       A select group of Wells Fargo management,
supervisors and individual contributors who are in a position to control or
influence business results are eligible to participate in the Plan
(“Participants”). Eligibility for participation is determined on a case-by-case
basis. Business unit managers are responsible for identifying Participants
within their business units prior to the beginning of the Plan Year.       The
intent of the Plan is to provide incentive awards to those Participants who are
not eligible for a bonus or incentive compensation under any other plan or
written agreement with Wells Fargo. Therefore, Plan Participants who participate
in any other Wells Fargo-sponsored incentive compensation plan are not eligible
to receive an award under this Plan.   B.   Plan Qualifiers.       For purposes
of this Plan, a “Disqualifying Factor” is an event, the occurrence of which
immediately invalidates a Participant’s opportunity for an incentive award. If a
Participant’s incentive opportunity is subject to a Disqualifying Factor and the
event occurs, the Participant shall have no incentive opportunity for that
particular Plan Year.

  1.   A Plan Participant must be employed by Wells Fargo as of the last day of
the Plan Year in order to be eligible for an incentive award under the Plan,
unless otherwise noted below or in the Plan Administration section. There will
be no incentive opportunity for the Plan Year for those Participants who
experience a voluntary or involuntary termination before the last day of the
Plan Year. Exceptions may be made if the termination is a result of the
Participant’s retirement, death or a qualifying event under the Wells Fargo &
Company Salary Continuation Pay Plan

Page 2 of 8 pages



--------------------------------------------------------------------------------



 



      as set forth in the leave of absence or death or retirement policies in
the Plan Administration section.     2.   The Corporate EPS (Earnings Per Share)
threshold must be met for payout to occur under this Plan. If the threshold EPS
is not met, no bonuses will be earned unless specifically authorized by the
Wells Fargo Board of Directors.

    Business unit managers should work with their HR representative to identify
any other Disqualifying Factors that may impact a Participant’s eligibility
under the Plan.       In addition to the Disqualifying Factors described above,
a Participant’s bonus under the Plan may be adjusted or denied, regardless of
meeting individual Performance Measures or the Corporate EPS threshold, for
unsatisfactory performance or non-compliance or violation of Wells Fargo’s:

  1.   Code of Ethics and Business Conduct;     2.   Information Security
Policy, and/or     3.   Compliance and Risk Management Accountability Policy.

PLAN COMPONENTS

     
Bonus Opportunity
  Business unit managers, working with Human Resources, shall establish an
incentive target for each Participant’s position.
 
   
 
  The incentive opportunity should be a range around the target:

                 
 
  •   Threshold   -   50% of the target bonus
 
          -   Paid for satisfactory performance that falls short of target.
 
               
 
  •   Target   -   100% of the target bonus
 
          -   Paid for good, commendable on plan performance.
 
               
 
  •   Maximum   -   150% of target bonus
 
          -   Paid for performance that exceeds expectations.

     
Performance Measures
  A Performance Measure defines the action or resultant performance expected of
a Participant in a given Plan Year.
 
   
 
  Performance Measures may vary from year to year, from position to position or
from one Participant to another. Typically each Participant should have three to
five measures set by their business unit manager.
 
   
 
  The Performance Measures should be indicators of the expected:

  1.   Overall financial success at the Participant’s level or of the

Page 3 of 8 pages



--------------------------------------------------------------------------------



 



      Participant’s business unit     2.   Tactical, operation achievements
which will contribute to the overall success at the Participant’s level or
business unit         and/or     3.   Major strategic milestones achieve by or
on behalf of the Participant, the Participant’s business unit or Wells Fargo

     
Performance
Measures
(continued)
  The business unit manager is responsible for defining the Performance Measures
within the Plan. The business unit manager is encouraged to consult with the
Participant and Human Resources in identifying the Performance Measure.
 
   
 
  Performance measures should be established for each Participant to be
effective as of the beginning of the Plan Year. All Performance Measures and
Awards are subject to review and modification at higher levels of the
organization.
 
   
 
  Some characteristics of Performance measures:

  •   The Performance Measures should include identifiable activities and/or
results for each level of achievement. Most Performance Measures (commonly
referred to as “MBOs” or Management Business Objectives) should have at least
three defined Performance Levels: Threshold, Target and Maximum.     •   At
least one Performance Measure should have a financial objective that is linked
to overall corporate objectives.     •   For Staff Participants, at least one
Performance Measure should be based on EPS.     •   Where possible, Participants
should have at least one measure linked to either EPS, P&L or expense
management. These measures can be set up as distinct MBOs or plan
disqualifiers/hurdles.     •   For Compliance Professionals

  1.   The financial goal must be tied to the financial performance of the
manager who is at least one level above the Compliance Professional’s immediate
supervisor.     2.   The Compliance Professional’s direct manager will evaluate
the Compliance Professional’s performance measures with input from the
Compliance Professional’s

Page 4 of 8 pages



--------------------------------------------------------------------------------



 



      dotted-line manager(s). The final award recommendation under this Plan
will be jointly approved by the direct manager and the dotted-line manager.

     
 
  More suggestions on writing good MBOs can be obtained from HR or can be found
in the Wells Fargo Bonus Plan calculator.
 
   
Measure Weighting and Scoring
  While Performance Levels are designated as target, threshold and maximum,
individual measures can be scored as either an all-or-nothing goal or on a
scale. Performance Measures may be weighted equally or weighted individually to
correspond with the Participant’s accountability, strategic and tactical
priorities, and/or the difficulty of achieving the goal.
 
   
 
  The scores for multiple Performance Measures are aggregated to determine the
final award level. The business unit manager is responsible for identifying the
target, threshold and maximum Performance Levels and the scoring guides that
will be used to calculate the Participants incentive award.
 
   
Award Calculation
  Performance shall be evaluated as soon as practicable following completion of
the Plan Year by the Participant’s business unit manager and/or any other
manager responsible for reviewing incentive compensation awards in Participant’s
business unit. All awards under the Plan are subject to the following
guidelines:

  •   Each Performance Measure is evaluated individually following the end of
the Plan Year. The Participant’s incentive award for a Plan Year is determined
by adding the values determined for each Performance Measure taking into
consideration any assigned weighting. The incentive award should be consistent
with the overall Target Bonus opportunity identified for the Participant’s
position.     •   A Participant’s award may be increased or decreased by up to
15% of its value, on a discretionary basis by the manager of the Participant’s
business unit.

  •   Incentive awards are based on the Participant’s base salary and will be
paid to the Participant by March 15th following the end of the Plan Year.     •
  With approval from the Plan Administrator, an incentive award may be reduced
in any amount or denied for unsatisfactory performance. An incentive award may
also be denied if a Participant is involuntarily terminated before the date that
the Participant’s incentive award is paid.

Page 5 of 8 pages



--------------------------------------------------------------------------------



 



PLAN ADMINISTRATION

  A.   Plan Administrator         The Plan Administrator is the Executive Vice
President and Director of Human Resources. The Plan Administrator has full
discretionary authority to administer and interpret the Plan and may, at any
time, delegate to personnel of Wells Fargo such responsibilities as he or she
considers appropriate to facilitate the day-to-day administration of the Plan.
The Plan Administrator also has the full discretionary authority to adjust or
amend a Participant’s incentive opportunity under the Plan at any time.        
Plan commitments or interpretations (oral or written) by anyone other than the
Plan Administrator or one of his/her delegates are invalid and will have no
force upon the policies and procedures set forth in this Plan.     B.   Plan
Year         Participant performance is measured and financial records are kept
on a “Plan Year” basis. The Plan Year is the 12-month period beginning each
January 1 and ending on the following December 31, unless the Plan is modified,
suspended or terminated.     C.   Disputes         If a Participant has a
dispute regarding his/her incentive award under the Plan, the Participant should
attempt to resolve the dispute with the manager of his/her business unit. If
this is not successful, the Participant should prepare a written request for
review addressed to the Participant’s Human Resources representative. The
request for review should include any facts supporting the Participant’s request
as well as any issues or comments the Participant deems pertinent. The Human
Resources representative will send the Participant a written response
documenting the outcome of this review in writing no later than 60 days
following the date of the Participant’s written request. (If additional time is
necessary, the Participant shall be notified in writing.) The determination of
this request shall be final and conclusive upon all persons.     D.   Amendment
or Termination         The Board of Directors of Wells Fargo & Company (the
“Company”), and the Human Resources Committee of the Board of Directors, the
Company’s President, any Vice Chairman, or the Executive Vice President of Human
Resources may amend, suspend or terminate the Plan at any time, for any reason.
No amendment, suspension or termination of the Plan shall adversely affect a
Participant’s incentive award earned under the Plan prior to the effective date
of the amendment, suspension or termination, unless otherwise agreed to by the
Participant.     E.   Leaves of Absence

Page 6 of 8 pages



--------------------------------------------------------------------------------



 



      Incentive awards payable under the Plan may be pro-rated for Participants
who go on a leave of absence provided the Participant has actively worked at
least three months during the Plan Year and the Participant’s performance
contributed towards the achievement of some or all of the Participant’s
Performance Measures. If a Participant satisfies all of the Participant’s
Performance Measures, the Participant’s award should not be pro-rated. Business
units should apply this criteria consistently to all Participants.         For
Participants who receive notice of a qualifying event under the Wells Fargo &
Company Salary Continuation Pay Plan, the Notice Period (as defined by that
plan) should be considered in determining whether the Participant satisfies the
three-month “actively at work” requirement. Incentive awards will be determined
following the end of the Plan Year.     F.   Changes in Employment Status

  1.   Employees hired after the beginning of the Plan Year may be eligible to
participate in the Plan. Incentive Opportunity Percentages and Performance
Measures should be designed accordingly. Where Performance Measures are
impractical to develop for a partial Plan Year, eligibility should be delayed
until the next Plan Year.     2.   If, during the Plan Year, a Participant
transfers to another business unit or receives a promotion to a new position
within Wells Fargo, the Participant’s incentive award should be pro-rated
provided the Participant met some or all of the Performance Measures prior to
the transfer or promotion. Incentive awards will be determined following the end
of the Plan Year.

  G.   Death or Retirement         In the event of a Participant’s death or
retirement during the Plan Year, the Participant’s incentive award may be
pro-rated provided the Participant actively worked for at least three months
during the Plan Year and met some or all of the Participant’s Performance
Measures.     H.   Withholding Taxes         Wells Fargo shall deduct from all
payments under the Plan an amount necessary to satisfy federal, state or local
tax withholding requirements.     I.   Not an Employment Contract         The
Plan is not an employment contract and participation in the Plan does not alter
a Participant’s at-will employment relationship with Wells Fargo. Both the
Participant and Wells Fargo are free to terminate their employment relationship
at any time for any reason. No rights in the Plan may be claimed by any person
whether or not he/she is selected to participate in the Plan. No person shall
acquire any right to an accounting or to examine the books or the affairs of
Wells Fargo.     J.   Assignment         No Participant shall have any right or
power to pledge or assign any rights, privileges, or incentive awards provided
for under the Plan.

Page 7 of 8 pages



--------------------------------------------------------------------------------



 



  K.   Unsecured Obligations         Incentive awards under the Plan are
unsecured obligations of the Company.     L.   Pro-Rated Awards         In the
event that an award needs to be pro-rated the following methodology should be
used.

                                                    Annual
Salary   X   Ratio
Of Months
Worked   X   Target
Incentive
%
    =   Target
Pro-Rated
Bonus                          

      The annual salary should be multiplied by the ratio of months worked
during the year by the target bonus percentage.         The ratio of months
worked is equal to the number of full months worked in the qualifying position
divided by 12.         For example, a Participant is transfers to another
position on November 1st. Their salary was $100,000 per year at the time of
transfer, and they had a 10% bonus target. They achieved all their goals at
target level. Their bonus would be:

                                                     
Salary
 
$100,000   X    
Months
Complete
10/12   X    
Target
Incentive
10%   =    
Pro-Rated
Bonus
$8,333.33                          

  M.   Code of Conduct         Violation of the terms or the spirit of the Plan
and/or Wells Fargo’s Code of Ethics and Business Conduct by the Participant
and/or the Participant’s supervisor, or other serious misconduct (including, but
not limited to, gaming which is more fully discussed below), are grounds for
disciplinary action, including disqualification from further participation in
the Plan (including awards payable under the terms of the Plan) and/or immediate
termination of employment.         Participants are expected to adhere to
ethical and honest business practices. Participant who violates the spirit of
the Plan by “gaming” the system become immediately ineligible to participate in
the Plan. “Gaming” is the manipulation and/or misrepresentation of sales or
sales reporting in order to receive or attempt to receive compensation, or to
meet or attempt to meet goals.

Page 8 of 8 pages